 

 

 

March 21, 2014

 

Harold L. Covert

2260 Gracehaven Way

Lawrenceville, GA 30043

 

 

Re:Agreement

 

Dear Hal:

 

This letter agreement sets forth the complete terms under which your employment
with Lumos Networks Corp. (the “Company”) and all subsidiaries and affiliates of
the Company (collectively, the “Lumos Companies”) will cease.

1. End Date.  Your last day of employment with the Lumos Companies is expected
to be September 30, 2014  (the date your employment ends being hereinafter
referred to as your “End Date”).  After your End Date, you will no longer be an
employee of any of the Lumos Companies.  You also hereby waive any claim for
future employment or other service with any of the Lumos Companies.    

2. Transition Terms.

(a) You hereby resign from your position as the Executive Vice President, Chief
Financial Officer of the Company and any other officer or director position you
hold with any of the Lumos Companies as of the “Effective Date” (as defined in
paragraph 10). 

(b) You agree to make yourself available to the Company to perform transition
services, to the extent reasonably requested by the Chief Executive Officer of
the Company (the “CEO”) or his designated representative, from the Effective
Date through the End Date (the period of time from the Effective Date through
the End Date being hereinafter referred to as the “transition term”).  In
performing any transition services, you shall at all times comply with the terms
and conditions of this letter agreement, all applicable policies and procedures
of the Lumos Companies and any reasonable written or oral instructions that may
be provided to



--------------------------------------------------------------------------------

 

you by the CEO or his designated representative in connection with your
performance of transition services under this letter agreement.  Notwithstanding
any other provision of this letter agreement, the Company reserves the right to
terminate the transition term and your employment prior to September 30, 2014
for “Cause” (as defined in your Employment Agreement dated September 19, 2011, a
copy of which is attached hereto as Exhibit A (your “Employment Agreement”)).

(c)  During the transition term, you will report to the Chief Executive Officer
of the Company or his designated representative and work closely with the
Company’s other executive officers.  The CEO or his designated representative
may request that you perform the transition services away from the Company’s
offices. 

(d) As sole compensation for your transition services during the transition
term, you will continue to be paid your salary (plus car allowance) through the
transition term in such periodic installments, not less frequently than monthly,
as were being paid immediately prior to the Effective Date.  Business and
entertainment expenses incurred after the Effective Date must be approved in
advance by the CEO or his designated representative in order to be eligible for
reimbursement under the Company’s normal policies. 

(e) It is expressly understood and agreed that during the transition term you
will not be authorized to bind any of the Lumos Companies to any liability or
obligation or to represent that you have any such authority. 

(f) All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by you in connection with the
transition term (collectively, the “Work Product”) shall be owned exclusively by
the Company.  To the greatest extent possible, any Work Product shall be deemed
to be a “work made for hire” (as defined in the United States Copyright Act, 17
U.S.C.A. §101 et seq., as amended) and owned exclusively by the Company.  You
hereby unconditionally and irrevocably transfer and assign to the Company all
right, title and interest in or to any such Work Product.

3. Standard Payments.  You will receive payments for earned and unpaid base
salary accrued through your End Date and unreimbursed business and entertainment
expenses incurred or otherwise payable through your End Date as are reimbursable
under the Company’s normal policies (all payable not later than thirty (30) days
after your End Date).  Payment of these items will be made in a manner
consistent with normal check processing schedules of the Company.  Payment of
unreimbursed medical, dental and other employee benefit expenses shall be paid
pursuant to the terms of the applicable benefit plans.    

4. Company Stock Awards. 

(a) Your vested Company Stock Options as of September 30, 2014 would be as set
forth on Exhibit B attached hereto.  Your vested Company Stock Options
(including your Company Stock Options that become vested as of the End Date)
will be



--------------------------------------------------------------------------------

 

exercisable in accordance with the Company’s 2011 Equity and Cash Incentive Plan
and the related award agreements for thirty  (30) days after the End Date (but
in no event will your vested Company Stock Options be exercisable beyond their
latest expiration date as set forth in the related award agreements).  Any of
your Company Stock Options that are not vested as of the End Date as described
in this paragraph will be forfeited as of the End Date without any payment
therefor. 

(b) Your Company Restricted Stock that vests as of September 30, 2014 would be
as set forth on Exhibit B attached hereto.  Any of your Company Restricted Stock
that is not vested and non-forfeitable as of the End Date will be forfeited as
of the End Date without any payment therefor.

5. Accord and Satisfaction.  You agree to sign and be bound by this letter
agreement in order to receive from the Company those benefits described in
paragraphs 2 and 4 to which you would not have been otherwise entitled in the
absence of this letter agreement.  By signing this letter agreement, you accept
the payments and benefits described herein as a final accord and satisfaction of
all payments and benefits due you from the Lumos Companies relating to your
employment, including, without limitation, any written notice or other
obligations that the Company may owe you, and any amounts that may be due you,
under the terms of your Employment Agreement, and you hereby waive any rights to
receive any such written notice and other payments and benefits from the Lumos
Companies other than as described in this letter agreement, including without
limitation, any payments and benefits to which you may be entitled under your
Employment Agreement.  You also acknowledge that you are not entitled to receive
any payments or benefits under any severance plan, arrangement, program or
policy of any of the Lumos Companies.  Except as otherwise provided herein, this
letter agreement constitutes the final and entire agreement between you and
the Lumos Companies on the subject matter herein, and no other representation,
promise, or agreement has been made to cause you to sign this letter
agreement.  All other agreements regarding your employment or the subject matter
therein shall be superceded by this letter agreement, except as expressly set
forth herein.

6. Company Property.  Upon the request of the Company, and upon reasonable
notice, you agree to return all Company property that is in your possession or
in your home.  Such items include but are not limited to gas cards, credit
cards, computers, wireless handsets and accessories, files, and reports. 

7. Non-Competition and Confidential Information.  You agree, acknowledge and
affirm that Sections 5, 6, 8 (other than Section 8(i)), 10, 11, 13, 15 and 19 of
your Employment Agreement remain in full force and effect and are not
superceded, merged or otherwise affected by this letter agreement and that you
will continue to be bound by the terms and conditions of Sections 5, 6, 8 (other
than Section 8(i)), 10, 11, 13, 15 and 19 of your Employment Agreement.  You
further agree that the covenants, prohibitions and restrictions contained in
this letter agreement are in addition to, and not in lieu of, any rights or
remedies that the Company may have available pursuant to the foregoing sections
of your Employment Agreement or the laws of any jurisdiction, or the common law
or equity, and the enforcement or non-enforcement by the Company of its rights
and remedies pursuant to this letter agreement shall



--------------------------------------------------------------------------------

 

not be construed as a waiver of any other rights or remedies that it may
possess.  Any breach by you of this paragraph 7, or of Sections 5, 6 and/or 8
(other than Section 8(i)), 10, 11, 13, 15 and 19 of your Employment Agreement,
shall be grounds for termination of any payments to be made or benefits to be
delivered hereunder.  Additionally, in the event of any such breach, you agree
to repay the Company the gross amount of any payments and the value of any
benefits described in paragraphs 2 and 4 of this letter agreement that you
previously received pursuant to this letter agreement that you would not have
been entitled to receive absent this letter agreement. 

8. General Release.  For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, Lumos Networks Operating Company and all their
affiliates, parents, subsidiaries, partners, joint venturers, owners, and
shareholders, and all of their officers, directors, employees, representatives,
and agents, and all successors and assigns thereof (each a “Released Party”),
from any and all claims, charges, complaints, demands, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, entitlements, costs, losses, debts, and expenses (including attorneys’
fees and legal expenses), of any nature whatsoever, known or unknown, which you
now have, had, or may hereafter claim to have had against the Company, Lumos
Networks Operating Company or any other Released Party, of any kind or nature
whatsoever, arising from any act, omission, transaction, matter, or event which
has occurred or is alleged to have occurred up to the date you execute (or, if
applicable, re-execute) this letter agreement.

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company,
Lumos Networks Operating Company or any Released Party, or the conclusion of
that employment, whether such claims are now known or are later discovered,
including claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Fair Labor Standards Act or other
federal or state wage and hour laws, the Employee Retirement Income Security
Act, claims for breach of contract, infliction of emotional distress, claims
under any other federal or state law pertaining to employment or employment
benefits, and any other claims of any kind based on any contract, tort,
ordinance, regulation, statute, or constitution; provided, however, that nothing
in this Agreement shall be interpreted to release any claims which you may have
for workers compensation benefits.  You acknowledge that this letter agreement
is a complete defense and shall constitute a full and final bar to any claim by
you based on any act, omission, transaction, matter, or event which has occurred
or is alleged to have occurred up to the date you execute (or, if applicable,
re-execute) this letter agreement.

9. Non-Disparagement.  You agree not to make any statement or take any action
that criticizes or disparages the Company, Lumos Networks Operating Company, any
Released Party or their parents, subsidiaries or affiliates, their employees,
officers, directors, representatives and agents, their management or their
practices or that disrupts or impairs their normal operations; and the Company
and Lumos Networks Operating Company agree not to take any action that
criticizes or disparages you, except that nothing in this letter agreement shall
be interpreted to limit either of our rights to confer with counsel or to
provide truthful testimony



--------------------------------------------------------------------------------

 

pursuant to subpoena, notice of deposition or as otherwise required by law. 
Consistent with Company policy, you agree that you will refer any third party
inquiry concerning the Lumos Companies to the Company’s Director of Investor
Relations.  This provision is in addition to, and not in lieu of, the
substantive protections under applicable law relating to defamation, libel,
slander, interference with contractual or business relationships, or other
statutory, contractual, or tort theories. 

10. Receipt and Effective Date.  You acknowledge that you have read and
understand this letter agreement, that you are hereby provided a period of
twenty-one (21) calendar days to consider its terms, and that you are hereby
advised in writing to discuss its terms with an attorney or other advisor before
executing the letter agreement, and that your execution is purely
voluntary.  This letter agreement will not become effective and enforceable
until seven (7) days after your execution of same (which must occur on or before
the expiration of twenty-one (21) days after you are provided this letter
agreement for consideration) or such later date as set forth below (the
“Effective Date”).  Additionally, you agree to re-execute this letter agreement
after the End Date so that the General Release set forth in paragraph 8 shall
cover the period through the End Date.  You further understand that you may
revoke this letter agreement within seven (7) calendar days after either date
you have signed it by delivering written notice of revocation to Vice President,
Human Resources, Lumos Networks Corp., Lumos Plaza, Waynesboro, VA 22980.  If
the end of such revocation period falls on a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia, the revocation period shall be extended until
the next day that is not a Saturday, Sunday or legal holiday in the Commonwealth
of Virginia.  Notwithstanding anything contained herein to the contrary, you
understand and agree that, if you fail to sign the letter agreement on or before
the expiration of twenty-one (21) days of the day you received it, or if you
revoke the letter agreement before the expiration of the revocation period, this
letter agreement shall be canceled and void and neither party shall have any
rights or obligations arising under it, and you will not be entitled to receive
any payments or benefits under this letter agreement not otherwise payable
absent this letter agreement.  Notwithstanding any other provision of this
letter agreement, no payments or benefits shall be made hereunder for the thirty
(30) days immediately following the date you received this letter
agreement.  Any payments to be made or benefits to be delivered during such
thirty (30) days will be delayed until the expiration of such thirty (30) days
period.  Any payments that would otherwise have been paid during that time shall
be accumulated and paid in a lump sum immediately after the expiration of such
period.  Any benefit to be delivered during such time may be continued at your
expense, with you having the right to reimbursement immediately after the
expiration of such period.  You further acknowledge that the payments and
benefits set forth in paragraphs  2 and 4 herein would not be otherwise payable
in the absence of your agreement to the General Release in paragraph
8.  Additionally, notwithstanding anything contained herein to the contrary, if
you fail to re-execute this letter agreement after the End Date, or if you
revoke the re-execution of this letter agreement before the end of the
applicable revocation period, this letter agreement shall remain in effect
except that (i) you will not be entitled to receive any further payments or
benefits under this letter agreement not otherwise payable absent this letter
agreement, (ii) the General Release in paragraph 8 shall remain effective
through the Effective Date,  (iii) your Employment Agreement will remain
extinguished and merged into this letter agreement except as expressly provided
otherwise in this letter agreement and (iv) you shall repay the gross amount of
any payments and the value of any benefits described in paragraphs 2 and 4 of
this letter agreement that you previously received pursuant to this letter
agreement that you would not have been entitled to receive absent this letter
agreement. 



--------------------------------------------------------------------------------

 

11. Severability.  Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible.  If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful.  In the event that any
portion of the General Release in paragraph 8 is deemed void or unenforceable,
the Company shall have no further obligation to provide any further benefits
under paragraphs 2 and 4 above, and you agree to repay the gross amount of any
payments and the value of any benefits described in paragraphs 2 and 4 that you
previously received under this letter agreement that you would not have been
entitled to receive in the absence of your agreement to the General Release in
paragraph 8.    

12. Taxes.  You shall be responsible for any tax consequences of any payments
made pursuant to this letter agreement, except for any applicable taxes that the
Company withholds.  You acknowledge and agree that the Company is not
undertaking to advise you with respect to any tax consequences of this letter
agreement, and that you are solely responsible for determining those
consequences and satisfying all of your applicable tax obligations resulting
from any payments described herein.

13. Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.

14. Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance.  Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
an authorized officer.

15. Acknowledgements.  You acknowledge that you have read this letter agreement
and understand its terms.  You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement.  In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you.  Nothing in this letter agreement
shall be deemed an admission by any of the Lumos Companies, or by you, of any
violation of any agreement, statute, law or right or of any wrongdoing of any
kind. 

16. Non-Disclosure.  You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise



--------------------------------------------------------------------------------

 

required by law or court order.  However, nothing herein shall limit your
ability to confer with legal counsel, to testify truthfully under subpoena or
court order, or to cooperate with an investigation by a municipal, state or
federal agency for enforcement of laws, and you may disclose the existence or
terms of this letter agreement to your spouse or other immediate family,
including your parents, provided you take reasonable measures to assure that she
or they do not disclose the existence or terms of this letter agreement to a
third party, except as otherwise allowed herein.  The foregoing non-disclosure
will not apply to the existence and terms of this letter agreement on and after,
but only to the extent that, they become public knowledge upon any filing with
the United States Securities and Exchange Commission.

17. Previous Agreements.  You agree and specifically acknowledge that the
Company and you are entering into this letter agreement for the purpose of
amicably resolving any and all issues relating to your employment with the
Lumos Companies and its cessation.  This letter agreement supercedes any
previous agreement(s), whether written or oral, that you may have had with any
of the Lumos Companies, including your Employment Agreement, and any other such
agreement is merged into and extinguished by this letter agreement, except as
expressly provided otherwise in this letter agreement.

18. Governing Law and Interpretation.  This letter agreement shall be deemed to
be made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws.  It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

19. Amendments.  No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.

20. Section 409A.  Notwithstanding any other provision of this letter agreement,
it is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code.  For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code.  Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of its
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.

21. Beneficiary.  You may designate one or more individuals or entities as your
beneficiary under this Agreement and change any prior beneficiary designation,
so long as such designation or change in designation is in writing and delivered
to Vice President, Human Resources or his successor, at the address set forth in
paragraph 10 above, prior to your death.  In the absence of a valid beneficiary
designation, or should your designated beneficiary predecease you, your estate
shall be your beneficiary.  Your



--------------------------------------------------------------------------------

 

beneficiary shall be entitled to receive any payments owed to you after your
death, and to exercise any rights you had prior to your death, to the extent
such payments or rights are to continue after your death. 

22. Indemnification.  Nothing in this letter agreement shall affect your right
to indemnification for any claims or liabilities arising from your acts and/or
omissions as an officer or director of any of the Lumos Companies to the extent
provided by law or the governing documents of the applicable Lumos Company.

Please sign, date, and have notarized in the space below to accept the terms of
your termination of employment from the Lumos Companies and return the executed
letter to me for the Company’s files.  If you have any questions, please let me
know.

 

Sincerely,

 

LUMOS NETWORKS CORP.

 

 

By: /s/ Timothy G. Biltz______________________

Timothy G. Biltz

President and Chief Executive Officer

 

 

 

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the General Release set forth in paragraph 8 of the letter agreement.

 

 

 

By: /s/ Harold L. Covert_____________________

Harold L. Covert

 

Date: March 21, 2014

 

 

IN WITNESS WHEREOF, the undersigned has signed and re-executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the General Release set forth in paragraph 8 of the letter agreement. 

 

 

 

By: ______________________________________

Harold L. Covert

 

Date ____________________________________



--------------------------------------------------------------------------------